DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:  applicant’s instant invention is an image display apparatus comprising: a display comprising an organic light emitting diode panel; and a signal processor configured to control the display, wherein the signal processor is further configured to: perform a luminance conversion according to a first luminance conversion pattern based at least in part on a luminance level of an input image being greater than a first level; and perform the luminance conversion according to a second luminance conversion pattern based at least in part on the luminance level of the input image being equal to or less than the first level, wherein the second luminance conversion pattern has a higher luminance level than the first luminance conversion pattern, wherein the signal processor is further configured to: insert a predetermined pattern into the input image; change a luminance level of the inserted predetermined pattern; perform the luminance conversion according to the first luminance conversion pattern based at least in part on the luminance level of the inserted predetermined pattern being greater the first level; and perform the luminance conversion according to the second luminance conversion pattern based at least in part on the luminance level of the pattern being equal to or less than the first level.  The closest prior art Chun (US 2013/0342585) discloses an image display apparatus comprising: a display comprising an organic light emitting diode panel; and a signal processor configured to control the display, wherein the signal processor is further configured to: perform a luminance conversion according to a first luminance conversion pattern based at least in part on a luminance level of an input image being greater than a first level; and perform the luminance conversion according to a second luminance conversion pattern based at least in part on the luminance level of the input image being equal to or less than the first level, wherein the second luminance conversion pattern has a higher luminance level than the first luminance conversion pattern.  However, none of the cited prior art teach or suggest the limitation of wherein the signal processor is further configured to: insert a predetermined pattern into the input image; change a luminance level of the inserted predetermined pattern; perform the luminance conversion according to the first luminance conversion pattern based at least in part on the luminance level of the inserted predetermined pattern being greater the first level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628